             Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 1 of 23



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 WILLIAM TRADER, on behalf of themselves              )
 and all others similarly situated,                   )
                                                      )
                         Plaintiffs,                  )
                                                      )   Case No.. 1:20-CV-3248
 vs.                                                  )
                                                      )
 SEATGEEK, INC., a Delaware Corporation,              )   Honorable _________________
                                                      )
                          Defendant.                  )
                    CLASS ACTION COMPLAINT AND JURY DEMAND

                                           INTRODUCTION


        1.      Plaintiff William Trader, by and through his counsel, files this Class Action

Complaint against SeatGeek, Inc., on behalf of himself and on behalf of a class of similarly situated

individuals, and alleges, upon personal knowledge as to his own actions, and upon investigation

of counsel as to all other matters, as follows:

                                   NATURE OF THE ACTION

        2.      In the midst of the greatest public health and economic crisis in living memory,

Defendant has sought to surreptitiously shift its losses onto its innocent customers, furthering the

financial hardship endured by people across the country.

        3.      On Defendant’s Website, sellers list tickets for sale to events such as sporting

contests, theater shows, concerts, and music festivals, among others. Buyers can find these listed

tickets and purchase them directly though the Website. Defendant charges substantial fees to both

the buyers and sellers for its services.

        4.      Plaintiff brings this action on behalf of himself and a class of similarly situated

individuals who were deprived of the benefit of Defendant’s longstanding SeatGeek Buyer

                                                  1
             Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 2 of 23



Guarantee when, in response to apparent liabilities it would incur stemming from the COVID-19

pandemic, Defendant sought to retroactively discontinue the essential function of the SeatGeek

Buyer Guarantee a full cash refund.

       5.      Defendant has quietly sought to force its buyers to endure the financial losses that

its own guarantee created for it in the entirely foreseeable scenario that world occurrences would

cause the simultaneous cancellation of numerous public events.

       6.      Defendant’s uniform conduct is equally applicable to Plaintiff and the Class.

Plaintiff brings this class action against Defendant for: (1) breach of contract; (2) breach of implied

contract; (3) violation of statutory consumer protection law; (4) conversion; (5) unjust enrichment;

(6) negligent misrepresentation; and (7) breach of express warranty. Plaintiff seeks an order

requiring Defendant to, among other things: (1) reverse the unlawful retroactive changes it has

sought to make to its refund policy as it relates to tickets purchased prior to the date when

Defendant unilaterally discontinued its SeatGeek Buyer Guarantee; (2) prohibit Defendant from

issuing credits in lieu of refunds to any Class member who has not requested such credits; and (3)

pay damages and restitution to Plaintiff and Class members.

                                 JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2). The

amount in controversy, exclusive of interest and costs, exceeds the sum or value of $5,000,000 and

is a class action in which there are numerous class members who are citizens of states different

from Defendant. The number of members of the proposed class is in the aggregate greater than

100 and more than two-thirds of the class members reside in states other than the states in which

Defendant is a citizen.




                                                  2
              Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 3 of 23



        8.      This Court has personal jurisdiction over Defendant because Defendants is a citizen

of New York, conducts substantial business in New York, and a substantial portion of the acts

complained of took place in New York.

        9.      Venue is proper in the Southern District of New York because Defendant’s

headquarters are located in this District, Defendant conducts business in this District and many of

the events that gave rise to Plaintiff’s claims occurred in this District.

                                              PARTIES

        10.     Plaintiff William Trader is an individual and a citizen of Illinois.

        11.     Defendant SeatGeek, Inc. is a Delaware Corporation with its principal place of

business in New York, at 400 Lafayette St., Floor 4, New York, NY 10003.

                                   FACTUAL ALLEGATIONS

        12.     For years, in the process of building a marketplace in which consumers would be

comfortable paying substantial prices, often beyond face-value, for event tickets from strangers on

the internet, SeatGeek relied on the “SeatGeek Buyer Guarantee” to induce customers to make

purchases, which was incorporated into various communications to consumers and heavily

marketed to prospective customers.

        13.     The longstanding SeatGeek Buyer Guarantee promised that if a SeatGeek buyer

purchased tickets to any event through SeatGeek, and the event was cancelled and not rescheduled,

the user would receive a full, money-back refund for their purchase. 1




1
 https://web.archive.org/web/20190904084336/https://seatgeek.com/buyer-guarantee (last visited
April 23, 2020).

                                                   3
                 Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 4 of 23



           14.    To avoid financial losses, and potential future losses, due to the Covid-19 crisis,

Defendant has unilaterally and unconscionably changed their longstanding policy to instead leave

their customers holding the bag.

                                 SeatGeek Online Ticket Marketplace

           15.    SeatGeek is a secondary ticket marketplace that connects ticket sellers with buyers.

           16.    SeatGeek requires all prospective sellers to create an account through its website

and provide a valid credit card. Sellers are paid directly into their bank account.

           17.    Sellers provide certain ticket information, including list price, and can post the

tickets for sale to the SeatGeek online marketplace, where buyers can view and purchase the

tickets.

           18.    SeatGeek charges both buyers and sellers a fee for all ticket transactions. The seller

fee is 10% of the listed sale price.

           19.    Buyers are charged substantial fees typically in excess of 25% of the total ticket

price.

           20.    When buyers click “Place Order” to complete a transaction the SeatGeek Buyer’s

Guarantee is advertised prominently.

           21.    Sellers are not required to create an account to make purchases, as they are invited

to log in using Facebook or their email account.

           22.    The vast majority of tickets are available to buyers through instant download and

require no physical delivery.

           23.    Many of SeatGeek’s ticket sales use one or more intermediary ticket listing

websites which the buyer never sees, but the essential transaction remains the same.




                                                    4
             Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 5 of 23



       24.     A longstanding, obvious problem with SeatGeek’s business model is the fact that

it is enormously dependent on “ticket brokers,” or professional scalpers who amass as many tickets

as possible to popular events and then sell them on secondary markets like Defendants’.

       25.     SeatGeek’s model made numerous concessions in order to encourage ticket brokers

to use its marketplace.

       26.     Accordingly, it has engaged in the practice of paying ticket brokers upon sale, prior

to the event for which the tickets are sold has occurred.

       27.     By paying ticket brokers early, SeatGeek ensures that those brokers’ liquidity is

freed up to purchase more tickets that can be posted to and sold on its site, and on and on. It is not

unlikely that the same broker could be paid out numerous times for numerous tickets to events that

had not yet occurred using the same funds.

       28.     Under this business model, the brokers and SeatGeek both make more money than

if SeatGeek were responsible and held onto the proceeds of the sale until the event occurred.

       29.     The problem here is apparent. If SeatGeek has already paid the seller for the tickets,

but the event has not occurred, it must keep a reserve of funds, or come up with the money on its

own in the event that it needs to honor the SeatGeek Buyer Guarantee in the event of a cancellation.

The more cancellations, the more SeatGeek needs to reserve or acquire.

       30.     Astonishingly, SeatGeek either did not see the problem with this business model—

or—more likely—it was too busy making money to care.

       31.     Defendant’s website contains Terms of Use that purport to require users to arbitrate

certain claims against Defendants.

       32.     Plaintiffs never viewed or assented to Defendants’ Terms of Use.




                                                  5
             Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 6 of 23



       33.      No person could reasonably be expected to view Defendant’s Terms of Use based

on the way Defendants’ site is organized and displayed to buyers.




                                 The SeatGeek Buyer Guarantee

       34.      SeatGeek’s online ticket marketplace is made possible by the promise, or

perception, that it is a viable, protected medium through which buyers can obtain event tickets in

a protected, low-risk environment.

       35.      A key pillar of the Seat Geek marketplace’s success is its Buyer Guarantee, which

provides buyers with an assurance that they will not be left in the lurch in the case of an event

cancellation.

       36.      Until a very recent change, which quietly gutted the SeatGeek Buyer Guarantee,

SeatGeek clearly promised that, “If the event is cancelled and not rescheduled, you will be

refunded the full purchase price[.]” 2

       37.      This full refund promise for cancelled events has been SeatGeek’s longstanding

promise, and it intended its customers to rely on the promise when making purchases.




2
 https://web.archive.org/web/20190904084336/https://seatgeek.com/buyer-guarantee (last visited
April 23, 2020).
                                                6
             Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 7 of 23



       38.    The SeatGeek Buyer Guarantee was heavily advertised, and features prominently

on the Website. Once a prospective buyer clicks on a ticket option, the SeatGeek Buyer Guarantee

remains fixed and visible during the entirety of the SeatGeek shopping and purchasing process. 3




3
 The three sample screenshots were taken sequentially from the SeatGeek website on April 23,
2020.
                                                7
             Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 8 of 23




       39.      SeatGeek intends for its customers to rely on the SeatGeek Buyer Guarantee when

making purchases, as it knows that much cheaper tickets are available directly to its customers

through other mediums, including cash sales outside of venues and direct buyer to seller

marketplaces.

       40.      Largely because of the SeatGeek Buyer Guarantee, SeatGeek users are willing to

pay premium prices for tickets, and to pay substantial fees of more than 25% of the ticket price

directly to SeatGeek—even though substantially identical tickets were available for purchase

elsewhere.

       41.      A major component of SeatGeek’s value, and viability as a company, is that

purchases are secure and refunds are available for cancelled events. Such a benefit is not available

to buyers who make purchases directly from other available resellers, through other indirect online

market sites such as craigslist.com or Facebook Marketplace, where there is no intermediary

exercising authority and control over the exchange—and where tickets can be purchased without

substantial fees and markups.


                                                 8
             Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 9 of 23



                      SeatGeek’s Shameful Response to the Covid-19 Crisis

       42.       By March 2020, it became apparent that the United States was about to be hit hard

by the Covid-19 virus. This impending crisis inspired fear and trepidation among consumers who

were increasingly unwilling to venture into public or attend public gatherings. Accordingly,

confidence in making event ticket purchases among Vivid Seats’ customers was rapidly

deteriorating.

       43.       On March 12, 2020, SeatGeek updated its website to ensure customers that the

SeatGeek Buyer Guarantee remained in full force and would be honored.

       44.       SeatGeek used its Twitter account to communicate to buyers and prospective

buyers that the company would continue to honor its longstanding Buyer Guarantee:




       45.       The link on SeatGeek’s March 12 Tweet directed buyers and prospective buyers to

its website, where the company, through its designated Covid-10 Update page, promised “If an

event is canceled, you will be protected by SeatGeek’s Buyer Guarantee. For eligible orders, you

                                                 9
             Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 10 of 23



will receive an email with details about your options for a refund. If you do not make a choice in

this email, you will automatically receive a refund in as soon as 30 days. There is no need to reach

out to our customer experience team in this case, our team will reach out to you as soon as we

can.” 4 (Emphasis in original).

       46.     SeatGeek’s March Covid-19 update was an open invitation for consumers to put

full faith and trust in the company’s longstanding commitment to the SeatGeek Buyer Guarantee,

and the company encouraged its customers to rely on the policy, despite ongoing and developing

world events that it knew threatened to substantially undermine ticket sales and increased the

likelihood that many more events would very soon be cancelled.

       47.     Quietly, and without delivering any corresponding communication to all customers,

SeatGeek reversed course from its prior assurances and suddenly discontinued its longstanding

Buyer Guarantee.

       48.     SeatGeek began refusing to honor its widely disseminated and relied upon Buyer

Guarantee and instead forced buyers to accept only future credits on its site.

       49.     SeetGeek underhandedly changed its Buyer Guarantee promise retroactively from

“[i]f the event is cancelled and not rescheduled, you will be refunded the full purchase price” 5 to

“[i]f the event is cancelled and not rescheduled, you will be refunded the full purchase price or

issued a credit to be used for a future purchase to be determined in SeatGeek’s sole discretion.

We will notify you that the event was cancelled and provide instructions on how to obtain the

refund or credit.” 6 (Emphasis added).


4
 https://web.archive.org/web/20200409232712/https://support.seatgeek.com/hc/en-
us/articles/360044526473-Updates-about-COVID-19-Coronavirus (last visited April 23 2020).
5
  https://web.archive.org/web/20190904084336/https://seatgeek.com/buyer-guarantee (last
visited April 23, 2020).
6
  https://seatgeek.com/buyer-guarantee (last visited April 23, 2020).
                                                10
             Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 11 of 23



       50.     SeatGeek has collected, and continues to collect, funds, including fees, from

Plaintiffs and the putative class for cancelled or constructively cancelled events.

       51.     Even though many thousands of events have been cancelled, SeatGeek wrongly

refuses to classify the events as “cancelled,” allowing it to maintain dominion and control over

additional funds to which it has no legal right to possess and use for its own business purposes.

       52.     Plaintiffs and other members of the putative class were under no obligation to

request a refund from SeatGeek, as the Buyer Guarantee and Covid-19 Update specifically stated

that no action was required on their part and they were entitled to a full refund within 30 days.

       53.     The prior version of the SeatGeek Buyer Guarantee terms on its website contained

no language stating or implying that customers were entitled to only a “credit” for use on a future

purchase or that credits would be provided at SeatGeeks “sole discretion.” The terms of the prior

Buyer Guarantee clearly provided only for a full refund.

       54.     Despite the fact that Plaintiff and the Class made purchases while the Buyer

Guarantee was promised and in full force, SeatGeek immediately refused to honor the existing

promise, shifting the burden of its corporate losses and potential future losses onto many thousands

of its loyal customers.

                                    Plaintiffs’ Use of SeatGeek

       55.     On or about February 26, 2020, Plaintiff William Trader used Defendant’s Website

to purchase two tickets to the “Dead and Company” concert scheduled for July 24 or 25, 2020 at

Wrigley Field in Chicago, Illinois, at a purchase price of $114.12.

       56.     The event was cancelled.

       57.     When Plaintiff purchased the event tickets through Defendant, his purchase was

subject to the Seatgeek Buyer Guarantee.

                                                 11
             Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 12 of 23



       58.     Plaintiff’s event was cancelled, and Defendant has utterly failed to honor its

guarantee.

       59.     Defendant has not provided Plaintiff with a refund.

       60.     Plaintiff has contacted Defendant specifically to obtain a refund, and was told by

Defendant’s customer service agent(s) that his ability to obtain a refund would be contingent on

Defendant’s ability to recapture funds from another entity.

       61.     Plaintiff does not want a credit, he wants his money back under the terms of the

guarantee that Defendant promised.

                                    CLASS ALLEGATIONS

       62.     Plaintiff brings this class action under Federal Rule of Civil Procedure 23 and seeks

certification of the claims and issues in this action pursuant to the applicable provisions of Rule

23. The proposed class is defined as:

       All persons residing in the United States or its territories who used SeatGeek to
       purchase tickets to any event which was subsequently canceled or constructively
       canceled at any point from when the company ceased honoring the SeatGeek Buyer
       Guarantee until the date that notice of this class action is disseminated to the Class,
       and to whom Defendant has not provided a full refund, including all fees. Excluded
       from the Class are (a) any person who has specifically requested a credit in lieu of
       a refund; (b) all persons who are employees, directors, officers, and agents of
       Defendant; (c) governmental entities; and (d) the Court, the Court’s immediate
       family, and Court staff.
       63.     Plaintiffs reserve the right to amend or modify the Class definitions with greater

specificity or division into subclasses after having had an opportunity to conduct discovery.

       64.     Numerosity. Fed. R. Civ. P. 23(a)(1). More than 50,000 events in the United States

have been cancelled, postponed, or rescheduled, and SeatGeek facilitates ticket sales to the vast

majority of events in the United States to its millions of users. At a minimum, there are tens of




                                                 12
             Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 13 of 23



thousands of Class Members but very likely many more. The exact size of the proposed class and

the identity of all class members can be readily ascertained from Defendant’s records.

       65.     Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of law and

fact common to the class, which questions predominate over any questions affecting only

individual class members. Common issues include but are not limited to:

               a.      Whether there was a contract or implied contract between Plaintiff and

               Defendant, and, if so, what provisions if any apply to Plaintiff’s claims;

               b.      Whether or the extent to which Defendant’s statements and representations

               regarding the SeatGeek Buyer Guarantee are or constituted misrepresentations’

               c.      Whether Defendant’s failure to issue promised refunds constitutes a breach

               of contract, breach of implied contract, conversion, and/or unjust enrichment;

               d.      Whether Defendant knew or should have known that in the event of

               widespread event cancellations it would be unable to honor its Buyer Guarantee;

               e.      Whether Defendant’s conduct is deceptive in violation of consumer

               protection law;

               f.      The nature of the relief, including equitable relief, to which Plaintiffs and

               the class are entitled.

       66.     Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of the claims of

the Class he seeks to represent. Plaintiff and all Class members were exposed to uniform practices

and sustained injuries arising out of and caused by Defendant’s unlawful conduct.

       67.     Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiff will fairly and

adequately represent and protect the interests of the members of the Class. Further, Plaintiff’s

counsel is competent and experienced in litigating class actions.



                                                13
              Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 14 of 23



        68.        Superiority. Fed. R. Civ. P. 23(b)(3). A class action is superior to any other

available means for the fair and efficient adjudication of this controversy. The claims of Plaintiff

and individual class members are small compared to the burden and expense that would be required

to separately litigate their claims against Defendant, and it would be impracticable for class

members to seek redress individually. Litigating claims individually would also be wasteful to the

resources of the parties and the judicial system and create the possibility of inconsistent or

contradictory judgments. Class treatment provides manageable judicial treatment which will bring

an orderly and efficient conclusion to all claims arising from Defendant’s misconduct. Class

certification is therefore appropriate under Rule 23(b)(3).

        69.        Class certification is also appropriate under Rule 23(b)(1), as the prosecution of

separate actions by individual members of the class would create the risk of adjudications with

respect to individual class members that would, as a practical matter, be dispositive of the interests

of other members not parties to the adjudication and substantially impair their ability to protect

those interests.

        70.        Class certification is also appropriate under Rule 23(b)(2), as Defendant has acted

and/or refused to act on grounds generally applicable to the class, thereby making final injunctive

relief or corresponding declaratory relief appropriate for the class.

                                      FIRST CAUSE OF ACTION

                                            Breach of Contract

        71.        Plaintiff incorporates all preceding factual allegations as if fully set forth herein.

        72.        A contract was formed between Plaintiff and Class members on the one hand and

Defendant on the other with respect to purchases made on Defendant’s Website.




                                                     14
               Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 15 of 23



         73.     The contract was offered by Defendant and formed at the time Plaintiffs and the

Class accepted it by making ticket purchase(s).

         74.     The contract that governs the transactions at issue in this case includes the SeatGeek

Buyer Guarantee that was operative at the time of purchase.

         75.     Plaintiffs and the Class performed their obligations under the contract by

purchasing ticket(s) and rendering payment.

         76.     The tickets purchased through Defendant’s business became unusable and without

value due to a cancellation or constructive cancellation.

         77.     Defendant breached the contract when it collected Plaintiff’s funds but ceased

providing full cash refunds, including fees, to cancelled or constructively cancelled events as

required under its guarantee and Defendant’s clear promises to provide such refunds.

         78.     Defendant’s breaches were knowing and willful and not the result of mistake or

inadvertence.

         79.     As a result of Defendant’s breach of the SeatGeek Buyer Guarantee, Plaintiffs =and

other Class members have been damaged in an amount to be determined at trial.

                                  SECOND CAUSE OF ACTION

                                     Breach of Implied Contract

         80.     Plaintiff incorporates all preceding factual allegations as if fully set forth herein.

         81.     An implied contract was formed between Plaintiff and Defendant that included a

promise to honor the SeatGeek Buyer Guarantee when Plaintiff made purchases of event tickets

through Defendant’s website, including a promise to fully refund tickets in the event of a cancelled

event.




                                                   15
              Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 16 of 23



        82.     Such implied agreement can be presumed from the acts of Plaintiff and Defendant

because both parties manifested assent under circumstances that evinced a mutual intent to

contract.

        83.     Defendant offered Plaintiff and other Class Members tickets and a promise to

guarantee a full cash refund, including all fees paid, in the event of an event cancellation or

constructive cancellation in exchange for payment from Plaintiffs.

        84.     Defendant’s promise to provide a full refund in the event of a cancellation is

demonstrated by Defendant’s statements and the prominent, fixed display of the SeatGeek Buyer

Guarantee throughout the transaction process provided through its website.

        85.     Plaintiff accepted Defendant’s offer, including for the SeatGeek Buyer Guarantee,

by purchasing tickets from Defendant and remitted payment to Defendant.

        86.     Plaintiff paid good consideration to Defendant in exchange for the event tickets,

which were fully backed by Defendant’s widely disseminated SeatGeek Buyer Guarantee.

        87.     Plaintiff fully performed on his obligations under the bargain.

        88.     Defendant breached the contract by receiving and retaining Plaintiff’s payment but

refusing to honor the SeatGeek Buyer Guarantee with a full refund of all payments made, including

fees.

        89.     As a result of Defendant’s conduct, Plaintiff and other Class Members have been

damaged in an amount to be determined at trial.

                                  THIRD CAUSE OF ACTION

                                             Conversion

        90.     Plaintiff incorporates all preceding factual allegations as if fully set forth herein.




                                                  16
              Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 17 of 23



        91.        From the moment of event cancellation or constructive cancellation, Plaintiff and

the Class owned and held a possessory right in the funds previously remitted to Defendant for

event ticket(s).

        92.        Defendant exercised continuing dominion and control over Plaintiff’s property and

interfered with his rights to the property after the events for which the tickets were purchased were

cancelled or constructively cancelled and Defendant maintained no rights to the property.

        93.        Defendant intentionally and without authority assumed authority and control over

Plaintiff’s property well after Defendant knew it maintained no right to possess the property,

following cancellation of the events for which the tickets were purchased.

        94.        Plaintiff did not consent to Defendant’s continued possession of his rightful

property after the events were cancelled.

        95.        Defendant intentionally and substantially interfered with property belonging to

Plaintiff and the Class by taking possession of it, refusing to refund it to Plaintiff, preventing

Plaintiff and the Class from having access to it, and/or refusing to return it to Plaintiff, even after

demands were made for return of Plaintiff’s rightful property.

        96.        Defendant’s exercise of dominion and control over Plaintiff’s property was

knowing and wrongful.

        97.        Plaintiff and the Class were harmed by Defendant’s conduct.

        98.        The conduct of Defendant was a substantial factor in causing this harm to Plaintiff

and the Class.

        99.        As a result of Defendant’s conduct, Plaintiff and other Class members have been

damaged in an amount to be determined at trial.

                                   FOURTH CAUSE OF ACTION


                                                   17
              Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 18 of 23



                                         Unjust Enrichment

       100.     Plaintiff incorporates all preceding factual allegations as if fully set forth herein.

       101.     By taking and retaining possession and control of funds paid by Plaintiff for tickets

to events that were cancelled or constructively cancelled, Defendant was enriched at Plaintiff’s

expense.

       102.     Under the circumstances, it is against equity and good conscience to permit to

Defendant to retain the funds Plaintiff originally remitted for events that did not occur.

       103.     Defendant’s enrichment was unjustified and wrongful, as the retention of funds

continued after the event was cancelled, and it had no right to retain such funds and use them for

its own benefit at the expense of Plaintiff, who Defendant knows received no benefit from the

purchase.

       104.     Defendant nevertheless retained Plaintiff’s funds anyway and diverted them for its

own purposes, unfairly without adequate justification.

       105.     Defendant obtained and possessed value from Plaintiff and the Class that rightly

belonged to them following the cancellation or constructive cancellation of the events for which

the tickets were purchased.

       106.     Defendant’s actions in retaining Plaintiffs’ funds following the cancellation of the

events for which the tickets were sold violate fundamental principles of justice, equity, and good

conscience.

       107.     As a result of Defendant’s wrongful conduct, Plaintiff and other Class Members

have suffered damages in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                                   Negligent Misrepresentation


                                                  18
               Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 19 of 23



        108.     Plaintiff incorporates all preceding factual allegations as if fully set forth herein.

        109.     There was a special, privity-like relationship between Plaintiff and Defendant, as

buyer and seller.

        110.     Defendant had a duty to impart correct information on Plaintiff and the Class as

buyers of their tickets.

        111.     Defendant falsely represented material facts regarding its SeatGeek Buyer

Guarantee to Plaintiff and the Class, including well after it became obvious, and Defendant knew,

that Covid-19 was causing, and would likely continue to cause, widespread event closures of

events to which Defendant sold tickets.

        112.     Defendant was negligent in making false statements of material facts to its

customers, including Plaintiff and the Class, regarding its Buyer Guarantee.

        113.     Defendant intended to induce Plaintiffs and the Class to act by purchasing tickets

with peace-of-mind that they would receive a full refund pursuant to the SeatGeek Buyer

Guarantee if the event to which they purchased tickets were cancelled.

        114.     Plaintiff and the Class acted with reasonable reliance as to the truth of Defendant’s

misrepresentations regarding the longstanding SeatGeek Buyer Guarantee, which was featured

prominently on its website and at every stage of the transaction process.

        115.     As a result of Defendant’s conduct, Plaintiff and other Class Members suffered

damages in an amount to be determined at trial.

                                    SIXTH CAUSE OF ACTION

                 Unfair Business Practices - Violation of NY CLS Gen Bus § 349

        116.     Plaintiff incorporates all preceding factual allegations as if fully set forth herein.




                                                   19
              Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 20 of 23



       117.     Defendant explicitly and implicitly represented to Plaintiff and the Class that it

would provide a full refund to them as buyers if an event for which it sold tickets was cancelled

and not rescheduled.

       118.     Defendant explicitly and implicitly represented to Plaintiff and the Class that it

would continue to honor its longstanding SeatGeek Buyer Guarantee, before, during, and after the

Covid-19 crisis, seeking to induce buyers and prospective buyers to continue making ticket

purchases despite serious and reasonable concerns regarding the safety of public events.

       119.     Defendant made materially misleading statements and omissions, which prevented

Plaintiff and the Class from obtaining the promised full refunds.

       120.     Defendant quietly changed its Buyer Guarantee in a materially misleading and

unfair manner and has unilaterally and retroactively refused to provide full cash refunds for

cancelled and constructively cancelled events, as previously promised thereunder.

       121.     Defendant’s acts and omissions caused grossly excessive payments to be made for

tickets to event(s) that never took place, and Defendant knowingly and wrongfully retained the

funds and refused provide refunds following the widespread, and predictable, event cancellations.

       122.     Defendant solicited such payments, and received such payments, directly from

consumers, including Plaintiff and the Class.

       123.     Defendant’s acts and practices in offering ticket sales and receiving monetary

payments in exchange were consumer oriented.

       124.     Defendant’s acts, practices, and omissions in assuring and reassuring customers

regarding the effect of its Buyer Guarantee, then changing its policies to universally retain

monetary payments it seized from consumers under the SeatGeek Buyer Guarantee was misleading

in a material respect.



                                                20
              Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 21 of 23



       125.     Plaintiff and the Class suffered, and continue to suffer, substantial monetary

damages a result of Defendants’ unfair business practices.

       126.     Defendant knowingly and willfully violated this section by collecting and retaining

payments from consumers for tickets to cancelled events, despite its Buyer Guarantee, which was

in effect at the time of most ticket purchases for which the funds were retained.

       127.     Each Plaintiff and each class member are entitled to actual damages or $50,

whichever is greater, as a result of Defendant’s unfair business practices.

       128.     Because Defendant’s violations were knowing and willful, Plaintiff and each class

member are entitled to treble damages up to $1,000.

       129.     Plaintiff is entitled to reasonable attorneys’ fees as a result of Defendant’s unfair

business practices.

       130.     Plaintiff seeks the maximum amount of damages available by law for Defendant’s

unlawful conduct.

                                SEVENTH CAUSE OF ACTION

                                   Breach of Express Warranty

       131.     Plaintiff incorporates all preceding factual allegations as if fully set forth herein.

       132.     The tickets Plaintiff and the Class purchased constitute goods.

       133.     Defendant is a merchant.

       134.     Defendant created express warranties to Plaintiff and the Class through the issuance

and advertising of the SeatGeek Buyer Guarantee, including on its website, and at every step in

the transaction process.

       135.     At the time of purchase, Defendant described the tickets that it sold as being

covered by a “Guarantee” of a refund in the event of cancellation, the “SeatGeek Buyer



                                                  21
              Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 22 of 23



Guarantee,” and that description was part of the basis of the bargain when Plaintiff and the Class

purchased their tickets from Defendant.

       136.     The tickets were not covered by a guarantee of a refund when the events were

cancelled.

       137.     Plaintiff and the Class acted with reasonable reliance as to the truth of Defendant’s

misrepresentations regarding the SeatGeek Buyer Guarantee, and were harmed as a result.

       138.     As a result of Defendants’ conduct, Plaintiff and other Class Members suffered

damages in an amount to be determined at trial.

                                      REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and the classes of similarly situated

individuals, requests the Court to:

       (a)      Certify the case as a class action pursuant to Rule 23 of the Federal Rules of Civil

Procedure, designate Plaintiffs as representative of the class(es) and designate counsel of record

as class counsel;

       (b)      Order Defendants to provide actual damages and equitable monetary relief

(including restitution) to Plaintiffs and class members and/or order Defendants to disgorge profits

they realized as a result of their unlawful conduct;

       (c)      Order Defendants to pay punitive damages, as allowable by law, to Plaintiffs and

class members;

       (d)      Order Defendants to pay statutory damages, as allowable by the statutes asserted

herein, to Plaintiffs and class members;

       (e)      Declare Defendants conduct unlawful and enter an order enjoining Defendants

from continuing to engage in the conduct alleged herein;

       (f)      For both pre and post-judgment interest at the maximum allowable rate on any

amounts awarded;


                                                 22
            Case 1:20-cv-03248 Document 1 Filed 04/24/20 Page 23 of 23




      (g)     For costs of the proceedings herein;

      (h)     For reasonable attorneys’ fees as allowed by statute; and

      (i)     Award such other relief as the Court deems appropriate under the circumstances.

                                       JURY DEMAND

      Plaintiffs demand a jury on issues so triable.

DATED: April 24, 2020                                  Respectfully submitted,


                                                           LIDDLE & DUBIN, P.C.

                                                           s/ Nicholas A. Coulson

                                                           Steven D. Liddle (PHV Forthcoming)
                                                           sliddle@ldclassaction.com
                                                           Nicholas A. Coulson (PHV Forthcoming)
                                                           ncoulson@ldclassaction.com
                                                           975 E. Jefferson Avenue
                                                           Detroit, Michigan 48207
                                                           Tel: 313-392-0015
                                                           Fax: 313-392-0025

                                                           Attorneys for Plaintiffs and the Putative
                                                           Class




                                               23
